- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A.  PETROBRAS MATERIAL FACT Incorporation of Comperj Petroquímicos Básicos S.A. and Comperj PET S.A. Rio de Janeiro, December 13 2010  Petróleo Brasileiro S.A.  Petrobras, in compliance with CVM Instruction No. 358/02, hereby announces that its Board of Directors, during a meeting held on December 10, 2010, approved the proposed incorporation of its wholly-owned subsidiaries Comperj Petroquímicos Básicos S.A. (UPB) and Comperj PET S.A. (PET), and that it will submit these incorporations to the deliberation of its shareholders during an Extraordinary General Meeting to be convened in due course. UPB, whose core activity is producing petrochemical feedstock, and PET whose core activity is producing polyethylene terephthalate, are companies that are part of the current corporate structure of the Rio de Janeiro Petrochemical Complex (Comperj), located in the Municipality of Itaboraí/RJ, as wholly-owned Petrobras subsidiaries. However, the prospects originally envisaged when the Comperj was approved changed in light of several economic, market, and cost events, leading to a new structure for the Comperj, turning it into a Program consisting of three stages and a new timeframe. With the UPB incorporation, the refinery will become a Petrobras Operating Unit, a fact that is aligned with the company's business segment strategy of increasing refining capacity in Brazil and abroad, seeking to balance it with the growth of its oil production, meeting product quality levels as required by the market, and offering, optimally, a variety of products and services according to the amounts and quality demanded by the target markets. With the PET incorporation, the Complex' corporate structure will be streamlined, minimizing costs and facilitating the reallocation of the Program's investment resources The Company will keep its shareholders and the general market timely and adequately informed about any developments concerning the incorporation operations until their completion. Almir Guilherme Barbassa CFO and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 13, 2010 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
